DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities: In ll. 6, the phrase “a User Interface” should be re-written as --an user interface--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In ll. 2, the phrase “the User Interface” should be re-written as --the user interface--. Appropriate correction is required.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation "the acetabular cup component" in ll. 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the template” in ll. 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted the phrase as --the device--. Amendment and clarification are required.
Claims 14-20 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 4, 12, 13, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haider et al. (US 2008/0009697), herein referred to as Haider.
Regarding claim 1, Haider discloses a method (¶141, ¶142) comprising registering a portion of a patient's anatomy (¶41) to be operated on to a patient-specific coordinate system (¶41) (figure 3), continuously tracking (track the position of the surgical tool in real time, ¶141), by a processor (80), one or more positions of a robotic controlled instrument (500) (¶141, ¶142) relative to the patient-specific coordinate system (figure 3) as the robotic controlled instrument (500) moves in relation to the portion of the patient's anatomy (¶141, ¶142), and, automatically engaging and disengaging operation of the robotic controlled instrument (turn on or off the surgical 
Regarding claim 2, Haider discloses further comprising defining, preoperatively, at least one of an orientation, or a location of an implant (e.g. place a prosthetic element, ¶70, ¶71) at the portion of the patient's anatomy relative to the patient-specific coordinate system (figure 3), and placing the implant (e.g. place a prosthetic element, ¶70, ¶71) at the portion of the patient's anatomy (e.g. knee) according to the at least one of the orientation, or the location (¶70, ¶71).
Regarding claim 4, Haider discloses further comprising creating, preoperatively, a surgical plan (e.g. pre-operative analysis, ¶33), wherein the surgical plan includes the patient-specific coordinate system (e.g. patient model), and the at least one of the orientation, or the location of the implant (prosthetic element, ¶70, ¶71).
Regarding claim 12, Haider discloses wherein the automatically engaging and disengaging operation of the robotic controlled instrument includes at least one of turning the robotic controlled instrument on and off (¶141, ¶142), controlling power to the robotic controlled instrument, or extending and retracting a protective sheath of the robotic controlled instrument.
Regarding claim 13, Haider discloses a computer-implemented method (¶141, ¶142) comprising registering a portion of a patient's anatomy (¶41) to be operated on to a patient-specific coordinate system (¶41) (figure 3), the registering performed by placing a device (105) (¶37) in contact with a surface of the patient's anatomy (e.g. bone) (figure 3) and capturing a coordinate system (via element 120) from the template/device (105) mated to the surface of the patient's anatomy (figure 3), 
Regarding claim 16, Haider discloses wherein the automatically engaging and disengaging operation of the robotic controlled instrument includes at least one of turning the robotic controlled instrument on and off (¶141, ¶142), controlling power to the robotic controlled instrument, or extending and retracting a protective sheath of the robotic controlled instrument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider (US 2008/0009697) in view of Hunter et al. (US 2004/0152970), herein referred to as Hunter.

However, Hunter teaches the step of tracking (¶34), by a processor (36), a surgical instrument (52) that installs an implant (¶34), computing, based on the tracking the surgical instrument (52) that installs the implant (¶34), at least one of a location or an orientation of the implant relative to the patient-specific coordinate system (¶34), and presenting the at least one of the location or the orientation on an user interface (10) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Haider’s method with the step of tracking, by the processor, a surgical instrument that installs an implant, computing, based on the tracking the surgical instrument that installs the implant, at least one of a location or an orientation of the implant relative to the patient-specific coordinate system, and presenting the at least one of the location or the orientation on an user interface as taught by Hunter, since such a step would allow the surgeon to track an installation of an implant. 
Regarding claim 10, the modified Haider’s method has wherein the at least one of the location or the orientation is updated in real time (¶41 of Hunter) on the user interface (10 of Hunter).

Furthermore, Hunter teaches other ways of preparing a site is using drills, reamers, burrs, or any other appropriate cutting or milling device (¶64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Haider’s method having a robotic controlled instrument with wherein the instrument is a reamer as taught by Hunter, since these cutting instruments are considered functional equivalents. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SI MING KU/Primary Examiner, Art Unit 3775